Citation Nr: 1441602	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  05-37 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2009, the Veteran appeared and testified at a Travel Board hearing before one of the undersigned Veterans Law Judges presiding at the RO in Houston.  In December 2012, the Veteran and his daughter appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  Transcripts of the hearings are contained in the record.  During the December 2012 hearing, the Veteran was informed that his case would be addressed by a panel of no less than three judges as a result of his having had two different Board hearings.  He was advised of his right to have a third hearing before the third member of the panel of judges who will decide his case.  The transcript shows that he waived that right.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

In March 2010, the Board issued a decision denying the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Court issued a memorandum decision that set aside the Board's March 2010 decision and remanded the case to the Board for additional development.

In June 2012, the Board remanded the Veteran's hearing loss claim for additional development.  Following an addendum VA examination opinion, the Houston RO granted entitlement to service connection for left ear hearing loss.  Thus, the issue of entitlement to service connection for right ear hearing loss remains before the Board.

The Board most recently remanded the Veteran's claim in March 2013.  The remand at that time also include an instruction for issuance of a Statement of the Case on an unrelated effective date issue, but the Veteran never responded to the January 2014 Statement of the Case.  Accordingly, that issue is not before the Board on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a right ear hearing loss disability as a result of active service.


CONCLUSION OF LAW

A right ear hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

For the reasons discussed below, the Board finds that the positive and negative evidence is in equipoise as to the etiology of the Veteran's right ear hearing loss disability and service connection is warranted.

First, the Board finds that the private audiological examination dated in January 2014 shows right ear sensorineural hearing loss for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current right ear hearing loss was caused or worsened by his military service. 

The Veteran's STRs are mostly unavailable (except for the separation examination report) and, thus, cannot be considered in this appeal.  The Board notes that when at least a portion of the STRs are lost or missing, presumably destroyed, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran's service duties were those associated with a radio operator. 

In the Court's Memorandum Decision, it found that the Board relied on an inadequate May 2006 VA examination and an inadequate July 2009 addendum.  The Veteran was subsequently scheduled for a new VA examination.  

The July 2012 VA examiner provided a negative nexus opinion with respect to the Veteran's right ear hearing loss, and the April 2014 VA examiner could not determine whether the Veteran had a hearing loss disability in the right ear due to unreliable test results.  However, the Veteran's private audiologist provided a positive opinion dated in July 2009, and a January 2014 private audiological examination shows a right ear hearing loss that, if considered under VA standards, would clearly constitute a disability.

Ultimately, the Board finds that both the Veteran's treating audiologist and the VA audiologist are competent and credible with respect to their opinions, and these opinions are supported by a detailed rationale and the evidence of record.  As such, the Board assigns both the positive and negative opinions equal weight. 

As the positive and negative evidence is in relative equipoise, all reasonable doubt is resolved in the Veteran's favor, and service connection for right ear hearing loss is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for right ear hearing loss is granted.


_______________________		             ________________________
    KEITH W. ALLEN	                                                    A.C. MACKENZIE
    Veterans Law Judge,                                             Acting Veterans Law Judge,
Board of Veterans' Appeals                                      Board of Veterans' Appeals

_________________________
	                                                     K. MILLIKAN
                                                  Veterans Law Judge, 
                                             Board of Veterans' Appeals


Department of Veterans Affairs


